Case 2:20-cv-02608-EEF-MBN Document 4 Filed 09/29/20 Page 1 of 2
Case 2:20-cv-02608-EEF-MBN Document 3 Filed 09/28/20 Page i of 2

AO 440 (Rev. 06712) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

l-astern District of Louisiana

ERIC VARNADO

Plaintiifis)
. Civil Action No. 20-2608 Li3)

MORAN TOWING CORPORATION

Nee ee ee

Dependents)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address;s MORAN TOWING CORPORATION
Through Registered Agent
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA 70802

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose name and address are: Timothy J. Young

The Young Firm
400 Poydras Street, Ste 2090
New Orleans, LA 70130

If you fail to respond, judument by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

 

 

Date: Sep 28 2020

Deputy clerk’s ——=—
Case 2:20-cv-02608-EEF-MBN Document 4 Filed 09/29/20 Page 2 of 2
Case 2:20-cv-02608-EEF-MBN Document 3 Filed 09/28/20 Page 2 of 2

AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) JVI lS YS POW {A (~

was received by me on (date) C 7-3 SP. ~ oF OC .

©) I personally served the summons on the individual at (place)

 

 

On (date) ; OT

 

© I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or
~ On WAL Ace
I served the summons on (name of individual) COkfoOfe ATION) S& “> UCe Corr oP Arr Whois
4,

designated by law to accept service of process on behalf of (name of organization) SIC i POU Aw 1

 

 

on (date) F-) P-2O or

© I returned the summons unexecuted because 3 Or

 

C1 Other (specify):

My feesare$ >of for travel and $ / p J~ — forservices, foratotalof$ 22 0.00 i

I declare under penalty of perjury that this information is true.

  

Date: F- 2 F-2t) ff 4 “ =

/ # Server's signature
LE YY Meets Pete tw CV 470"
a Printed name and title OW 6-O Y 279 3- if Gt

 

IU LORCP?” EL EE MF RY ALA PEI

Server's address

 

Additional information regarding attempted service, etc:
